Name: Commission Regulation (EEC) No 2956/82 of 4 November 1982 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/24 Official Journal of the European Communities 5. 11 . 82 COMMISSION REGULATION (EEC) No 2956/82 of 4 November 1982 fixing the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Council Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Having regard to the opinion of the Monetary Committee, Whereas Article 16 (4) of Regulation (EEC) No 2727/75 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation , must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case, a corrective amount must be applied to the refund ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1 459/82 (5), made possible the fixing of a corrective amount for certain products listed in Article 1 (c) of Regulation (EEC) No 2727/75 ; Whereas Regulation (EEC) No 1 28 1 /75 (6) laid down detailed rules for the advance fixing of export refunds for cereals and certain products processed from cereals ; Whereas, pursuant to that Regulation , when the corrective amount is being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and possibilities and conditions for the sale of cereals and cereal products on the world market on the other ; whereas the same Regulation provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of exports and the need to avoid disturbances on the Community market ; Whereas for the products listed in Article 1 (c) of Regulation (EEC) No 2727/75 account should be taken of the specific criteria laid down in Article 2 (2) of Regulation (EEC) No 1281 /75 ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the corrective amount according to desti ­ nation ; Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure ; whereas it may be altered in the period between fixings ; Whereas it may be altered in the period between fixings ; Whereas, if the system of corrective amounts is to operate normally, corrective amounts should be calcu ­ lated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the preceding indent ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , (*) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 78 . 0 OJ No L 281 , 1 . 11 . 1975, p . 65 . (5) OJ No L 164, 14 . 6 . 1982, p . 22. (6) OJ No L 131 , 22. 5 . 1975, p . 15 . 5 . 11 . 82 Official Journal of the European Communities No L 309/25 export refunds fixed in advance in respect of cereals shall be as set out in the Annex hereto . HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on 5 November 1982. The corrective amount referred to in Article 16 (4) of Regulation (EEC) No 2727/75 which is applicable to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 4 November 1982 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) CCT heading No Description Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4' 6th period ' 5 10.01 B I Common wheat, and meslin 0  2-00  500  800  1000  10-00  1000 10.01 B II Durum wheat 0 0 0 10.02 Rye 0 0 0 10.03 Barley 0 0 0 0 0 10.04 Oats 0 0 0 10.05 B Maize other than hybrid maize tor sowing 10.07 C Grain sorghum 11.01 A Common wheat flour 0 0 0 0 0 11.01 B Rye flour 0 0 0 0 0 11.02 A I a) Durum wheat groats and meal 0 0 0 0 0 11.02 A lb) Common wheat groats and meal 0 0 0 0 0 N. B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).